DETAILED ACTION

Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections

Claim 30 is objected to because of the following informalities:  Claim 30 should depend from claim 29 not claim 28.  Appropriate correction is required.

Claim Rejections - 35 USC § 102

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

II.	Claims 21, 22, 29 to 31, 33, 34, 39, and 40 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Kim et al. (US 2020/0137780 A1) hereinafter Kim.

Regarding claims 21 and 33 – Kim discloses receiving, from a base station, first control information including first information indicating a physical uplink shared channel (PUSCH) interlace configured in an unlicensed bandand second information indicating one or more resource block (RB) sets; identifying frequency resources corresponding to the PUSCH interlace in the one or more RB sets; and transmitting a PUSCH to the base station using the identified frequency resources in the unlicensed band, wherein each of the one or more RB sets includes one or more RBs, refer to Figure 24, and paragraphs [0474], [0521], [529] to [0531], [0534], [0536], and claim 1.
Regarding claims 22 and 34 – Kim discloses a scheme for indicating thePUSCH interlace depends on a subcarrier spacing of a bandwidth part (BWP) to which the PUSCH interlace belongs, refer to Figures 24, 25, and paragraphs [0520], [0528] to [0530].
Regarding claims 29 and 39 – Kim discloses the first information is an index, and the index indicates a combination of one or more PUSCH interlaces allocated for the terminal, refer to paragraph [0534].
Regarding claims 30 and 40 – Kim discloses the index includes information indicating a starting PUSCH interlace among the one or more PUSCH interlaces andinformation indicating a number of the one or more PUSCH interlaces, refer to paragraph [0534].
Regarding claim 31 – Kim discloses the first information indicates a plurality of PUSCH interlaces, the frequency resources are identified by a combination of the plurality of PUSCH interlaces in the one or more RB sets, refer to Figure 24 and paragraphs [0474], [0521], [0529] to [0531], [0534.
Allowable Subject Matter

Claims 23 to 28, 32, 35 to 37, are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to John Pezzlo whose telephone number is (571) 272-3090. The examiner can normally be reached on Monday to Friday from 8:30 AM to 4:30 PM. 
If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Marsha Banks-Harold, can be reached on (571) 272-7905. The fax phone number for the organization where this application or proceeding is assigned is (571) 273-8300.  
Any inquiry of a general nature or relating to the status of this application or proceeding should be directed to the receptionist whose telephone number is (571) 272-2600.
Any response to this action should be mailed to:
Commissioner of Patents and Trademarks
Washington, D.C.
or faxed to:
(571) 273-8300
For informal or draft communications, please label "PROPOSED" or "DRAFT"
Hand delivered responses should be brought to:

2A15
500 Dulany Street
Alexandria, VA, 22313.

John Pezzlo
18 August 2021
/John Pezzlo/
Primary Examiner, Art Unit 2465